

115 HRES 425 IH: Supporting the protection of the name Harlem.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 425IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Espaillat (for himself, Mr. Nadler, Ms. Velázquez, Mr. Jeffries, Ms. Clarke of New York, Mr. Crowley, Mr. Meeks, Mrs. Carolyn B. Maloney of New York, Mr. Serrano, Ms. Meng, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the protection of the name Harlem.
	
 Whereas Harlem is a treasure of New York and throughout its history has played a significant role in shaping the culture and political landscape of the United States;
 Whereas the name Harlem is inextricably connected to its history and legacy; Whereas since the early 20th century, Harlem has been recognized internationally as a major residential, cultural, and business center with a strong Black history;
 Whereas the Harlem Renaissance attracted the greatest African American writers, artists, musicians, and thinkers from across the country and allowed these intellectuals to fully express themselves and thrive in their fields;
 Whereas the Harlem Renaissance redefined how the United States and the world viewed African Americans and continues to inspire African American artists and intellectuals to this day;
 Whereas Harlem is an icon and capital of the African Diaspora; Whereas thousands of foreigners travel to Harlem for tourism each week to learn about and see the history of the neighborhood;
 Whereas love for Harlem runs through the veins of longtime residents and instantly inspires those who visit;
 Whereas the deep love that residents’ have for Harlem can be found for similarly historical and influential neighborhoods around the world;
 Whereas Harlem is a state of mind and way of being, and residents have long possessed resilience, pride, and fearlessness;
 Whereas Congressmen Adam Clayton Powell and Charles B. Rangel were born and raised in Harlem and represented the neighborhood in the House of Representatives for a combined 72 years;
 Whereas Harlem’s legacy has been instrumental in the legacies of Malcolm X, Arturo Alfonso Schomburg, Harry Belafonte, W.E.B. Du Bois, Colin Powell, Countee Cullen, Marcus Garvey, Langston Hughes, Josephine Baker, Zora Neale Hurston, Alice Dunbar-Nelson, Duke Ellington, Ella Fitzgerald, Billie Holiday, Lena Horne, Bessie Smith, and Jacob Lawrence;
 Whereas Harlem is home to 56 registered landmarks including Apollo Theater, Harlem Hospital Center, Hotel Theresa, Mount Sinai Hospital, Rucker Park, Savoy Ballroom, Strivers’ Row, Sylvia’s Soul Food, Lenox Lounge, and Abyssinian Baptist Church; and
 Whereas an attempt to rebrand Harlem as SoHa is insulting: Now, therefore, be it  That the House of Representatives—
 (1)supports the protection of the name Harlem; (2)supports imposing limitations on the ability to change the name of a neighborhood based on economic gain;
 (3)expresses support for the inclusion of community input in any decision to change the name of the Harlem neighborhood;
 (4)expresses that a single entity should not have the jurisdiction to change the name of a neighborhood;
 (5)encourages a formal and public vote as a requirement for any change to the name of the neighborhood;
 (6)hopes that GPS manufacturers will recognize Harlem as an official destination for travelers; and (7)encourages input from the community, consideration of its residents, and a formal and public vote before any change to the name or historical landmark of Harlem.
			